DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
In response to the RCE filed 8 March 2021 wherein applicant amends claims 1, 9, 16, cancels claim 7, adds new claim 21 and claims 1-6 and 8-21 are pending in this application.

Terminal Disclaimer
The terminal disclaimer filed on 8 March 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10/486,059 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6 and 8-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kolo et al. (US Pub. No. 2012/0244945) in view of Mahajan et al. (US Pub. No. 2013/0005466).
Regarding claim 1, Kolo et al. (hereafter Kolo) discloses a computer-implemented method of locating virtual elements in a virtual world, the method comprising: hosting, at a server (Fig. 1, host server 101), a parallel reality game associated with the virtual world, the virtual world having a predicting, based on the location data, a player's travel path in the virtual world (Fig. 29 and paragraphs 361-364; wherein the predicted is the dotted lines); selecting a location in the virtual world on the player's predicted travel path at which to add a new virtual element in the virtual world (Fig. 29 and paragraphs 361-364; wherein the new virtual element 2906 in the virtual world); placing the new virtual element at the selected location in the virtual world by updating the game database to include the new virtual element at the selected location (Fig. 29 and paragraphs 361-364; wherein when the new virtual element 2906 is at the selected location the system would essentially update the game database which is reflected in the figure); and 
Regarding claim 9, Kolo discloses a computer-based system for implementing a parallel reality game, the computer-based system comprising: a game server operable to host a parallel reality game associated with a virtual world, the game server having one or more computer-readable media, one or more processors, and a network interface (Fig. 1, host server 101), wherein the virtual world has a geography that parallels at least a portion of the geography of the real world such that a player can navigate the virtual world by moving to different geographic locations in the real world (Figs. 21, 23, 25, 29 and paragraphs 346, 348 and 350; describe the geography that parallel at least a portion of the real world such that a player can navigate in virtual world); and a game database, communicatively coupled to the game server (Fig. 1), configured to store locations of virtual elements in the virtual world and interactions with virtual elements by players of the parallel reality by predicting, based on the geographic location of the mobile device associated with the player, a player's travel path in the virtual world (Fig. 29 and paragraphs 361-364; wherein the predicted is the dotted lines), and selecting a location in the virtual world in the player's travel path as the location (Fig. 29 and paragraphs 361-364; wherein the new virtual element 2906 in the virtual world); and 4place the new virtual element at the determined location in the virtual world by updating the game database to include the new virtual element at the determined location (Fig. 29 and paragraphs 361-364; wherein when the new virtual element 2906 is at the selected location the system would essentially update the game database which is reflected in the figure); and 
Regarding claim 16, Kolo discloses a non-transitory computer-readable storage medium comprising instructions executable by a processor, the instructions comprising: instructions for sending, from a mobile device associated with a player, location data indicating a geographic location of the mobile device to a server (Fig. 1, host server 101), wherein the server hosts a parallel reality game associated with a virtual world, the virtual world having a geography that parallels at least a portion of the geography of the real world such that a player can navigate the virtual world by moving to different geographic locations in the real world, wherein the parallel reality game includes interactions with virtual elements in the virtual world stored in a game database (Figs. 21, 23, 25, 29 and paragraphs 346, 348 and 350; describe the geography that parallel at least a portion of the real world such that a player can navigate in virtual world); and instructions for receiving, by the mobile device, information from the game database for displaying a new virtual element at a location in the by: 6predicting, based on the location data, a player's travel path in the virtual world (Fig. 29 and paragraphs 361-364; wherein the predicted is the dotted lines); selecting a location in the virtual world on the player's predicted travel path at which to add the new virtual element in the virtual world (Fig. 29 and paragraphs 361-364; wherein the new virtual element 2906 in the virtual world); and placing the new virtual element at the selected location in the virtual world by updating the game database to include the new virtual element at the selected location (Fig. 29 and paragraphs 361-364; wherein when the new virtual element 2906 is at the selected location the system would essentially update the game database which is reflected in the figure).  
Regarding claim 8, Kolo teaches wherein the player's travel path is predicted further based on at least one of: current player location and direction, past location history of the player, aggregate movements of other players, and map data providing traversable paths (Fig. 29 and paragraphs 361-364). 
Regarding claims 15 and 20, Kolo disclose predicting a player's travel path in the virtual world based on the geographic location of the mobile device associated with the player (Fig. 29 and paragraphs 361-364); and selecting a location in the virtual world in the player's travel path as the location (Fig. 29 and paragraphs 361-364). 
Kolo is silent in regards to transmitting, by the server to other mobile devices associated with other players, information for displaying the new virtual element at the selected location in the virtual world.  

Regarding claims 2 and 10, Mahajan discloses wherein the location data includes data associated with aggregate locations of a plurality of individuals in the real world, and the location of the virtual element is one with high individual traffic (Figs. 2P, 2R, 2S, 6A-6K and paragraphs79-82, 203 & 205-206; describes high traffic area, such a location-based action of a first group of players having a level of influence, location-based action of a second group of players over the location as one example and wherein the virtual element/item can be any type of incentive awards/rewards that are described in the example). 
Regarding claims 3, 11 and 19, Mahajan discloses wherein determining the location for the virtual element comprises: determining a number of individuals in an area that includes the location based on the location data; and determining the location is one with high individual traffic if the number of individuals in the area exceeds a threshold (Figs. 2P, 2R, 2S, 6A-6K and paragraphs 203, 204-206 & 210; wherein when the high traffic area is a first group of players having a level of influence over a location (e.g., location 115) that is greater than a level of influence, location-based action of a second group of players over the location as one example). 

Regarding claims 5 and 13, Mahajan discloses wherein the heat map includes a plurality of cells, each cell associated with a specific geographic location (Fig. 6D and paragraph 245; wherein the heat map is the display of information about a location, a boss of the location or a mob (or group of players) with which a boss of a location is affiliated). 
Regarding claims 6 and 14, Mahajan discloses wherein each cell in the heat map is associated with a value for a number of locations of individuals located within the specific geographic location corresponding to the cell (Fig. 6D and paragraph 245; wherein the heat map is the display of information about a location, a boss of the location or a mob (or group of players) with which a boss of a location is affiliated). 
Regarding claim 17, Mahajan discloses wherein the location data was further determined by the server based on aggregate location data derived from location data provided by multiple mobile devices (Figs. 1A, 6D and paragraphs 74 & 245), the location data provided by multiple mobile devices indicative of locations of a plurality of individuals in the real world (Figs. 2P, 2R, 2S, 6A-6K and paragraphs79-82, 203 & 205-206; describes high traffic area, such a location-based action of a first group of players having a level of influence, location-based action of a second group of players over the location as one example and wherein the virtual element/item can be any type of incentive awards/rewards that are described in the example). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Kolo to include transmitting, by the server to other mobile devices .
Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kolo et al. (US Pub. No. 2012/0244945) in view of Mahajan et al. (US Pub. No. 2013/0005466) as applied to claim 1 above and further in view of Bell et al. (US Pub. No. 2009/00179130).
Regarding claim 21, Kolo in view of Mahajan discloses the claimed invention as discussed above however does not expressly disclose wherein the new virtual element is collectable by a first player of the other players responsive to user selection of the new virtual element in the virtual world.
Bell teaches massively-multiplayer online game with element of social networking in which player may use mobile device in order to verify their location and claim a measure of control over the location. Players or groups of player may function like game pieces in association with other members on a team and participate in competitions to capture and defend real-world territories as part of the gaming experience. Bell further teaches scattered with secret location (nodes) that hold surprises like buried treasure, pieces of pirate maps, magical idols, etc. Player can trade these collectible with their teammates by physically visit the same location. Teams can further capture other locations and convert it to a team home base by congregating multiple team members at a given node and deterring any opposition. By having new virtual element being collectable by a first player of other players responsive to user selection of the new virtual element in the virtual world, one of ordinary skill in the art would provide secret locations that hold surprises like buried treasure, pieces of pirate maps, magical idol, etc., to allow players or groups of players within a group to trade collectible with their teammates by visiting the same location players or groups of player to function 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Kolo to include the new virtual element is collectable by a first player of the other players responsive to user selection of the new virtual element in the virtual world as taught by Bell to provide secret locations that hold surprises like buried treasure, pieces of pirate maps, magical idol, etc., to allow players or groups of players within a group to trade collectible with their teammates by visiting the same location players or groups of player to function like game pieces in association with other members on a team and participate in competitions to capture and defend real-world territories as part of the gaming experience.
Claims 1-6 and 8-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mahajan et al. (US Pub. No. 2013/0005466) in view Kolo et al. (US Pub. No. 2012/0244945).
Regarding claim 1, Mahajan et al. (hereafter Mahajan) discloses a computer-implemented method of locating virtual elements in a virtual world, the method comprising: hosting, at a server (Figs. 1A, 3-5 and paragraphs 48-50 & 229-241; describes the system), a parallel reality game associated with the virtual world, the virtual world having a geography that parallels at least a portion of the real world such that a player can navigate the virtual world by moving to different geographic locations in the real world (Figs. 1A, 6D and paragraphs 79-82, 71-74 & 245; describes the movement to different geographic locations), the parallel reality game including interactions with virtual elements in the virtual world stored in a game database (paragraphs 68-70, 79-82 & 95-104; wherein virtual elements/item (attributes) can be any type of incentive awards/rewards that are in-game asset that provides a particular in-game benefit within the game); receiving, at the server, location data indicating a geographic location of a mobile device associated with a player (Figs. 1A, 6D and paragraphs 74 & 245); placing the new virtual element at the determined location in the 
Regarding claim 9, Mahajan discloses a computer-based system for implementing a parallel reality game, the computer-based system comprising: a game server operable to host a parallel reality game associated with a virtual world, the game server having one or more computer-readable media, one or more processors, and a network interface, wherein the virtual world has a geography that parallels at least a portion of the geography of the real world such that a player can navigate the virtual world by moving to different geographic locations in the real world (Figs. 1A, 3-5 and paragraphs 48-50 & 229-241; describes the system); and a game database, communicatively coupled to the game server, configured to store locations of virtual elements in the virtual world and interactions with virtual elements by players of the parallel reality game (Figs. 1A, 3-5 and paragraphs 68-70, 79-82 & 95-104; wherein virtual elements/item (attributes) can be any type of incentive awards/rewards that are in-game asset that provides a particular in-game benefit within the game), wherein the game server is configured to: receive, via the network interface, location data indicating a geographic location of a mobile device associated with a player (Figs. 1A, 6D and paragraphs 74 & 245); place the new virtual element at the determined location in the virtual world by updating the new virtual element at the determined location (paragraphs 79-82, 95-104 & 186; wherein the system updates a user account to add the new in-game reward/attribute to his in-game asset list, which will be presented or available to the user the next time he accesses the game); and transmit, to other mobile devices associated with other players via the network interface, information for displaying the virtual element at the determined location in the virtual world (Figs. 2P, 2R, 2S, 6A-6K and paragraphs 66-70, 79-82, 203, 205-206, 210 & 242-253; wherein the virtual element/item can be any type of incentive awards/reward that are offered to a first group of players (team) which the system transmit the information to the group in order for the group/individuals in the group to receive an incentive award/reward as described in the examples). 
Regarding claim 16, Mahajan discloses a non-transitory computer-readable storage medium comprising instructions executable by a processor, the instructions comprising: instructions for sending, from a mobile device associated with a player, location data indicating a geographic location of the mobile device to a server (Figs. 1A and 3-5), wherein the server hosts a parallel reality game associated with a virtual world, the virtual world having a geography that parallels at least a portion of the geography of the real world such that a player can navigate the virtual world by moving to different geographic locations in the real world (Figs. 1A, 6D and paragraphs 79-82, 71-74 & 245; describes the movement to different geographic locations), wherein the parallel reality game includes interactions with virtual elements in the virtual world stored in a game database (paragraphs 68-70, 79-82 & 95-104; wherein virtual elements/item (attributes) can be any type of incentive awards/rewards that are in-game asset that provides a particular in-game benefit within the game); and instructions for receiving, by the mobile device (Figs. 1A, 6D and paragraphs 74 & 245), information from the game database for displaying a new virtual element at a location in the virtual world that corresponds to the geographic location of the mobile device (paragraphs 66 & 68-70; describes the location where virtual elements are located and wherein a distributor or manufacturer placing the new virtual element at the selected location in the virtual world by updating the game database to include the new virtual element at the selected location (paragraphs 79-82, 95-104 & 186; wherein the system updates a user account to add a new in-game reward/attribute to his in-game asset list, which will be presented or available to the user the next time he accesses the game).
Regarding claims 2 and 10, Mahajan discloses wherein the location data includes data associated with aggregate locations of a plurality of individuals in the real world, and the location of the virtual element is one with high individual traffic (Figs. 2P, 2R, 2S, 6A-6K and paragraphs79-82, 203 & 205-206; describes high traffic area, such a location-based action of a first group of players having a level of influence, location-based action of a second group of players over the location as one example and wherein the virtual element/item can be any type of incentive awards/rewards that are described in the example). 
Regarding claims 3, 11 and 19, Mahajan discloses wherein determining the location for the virtual element comprises: determining a number of individuals in an area that includes the location based on the location data; and determining the location is one with high individual traffic if the number of individuals in the area exceeds a threshold (Figs. 2P, 2R, 2S, 6A-6K and paragraphs 203, 204-206 & 210; wherein when the high traffic area is a first group of players having a level of 
Regarding claims 4, 12 and 18, Mahajan discloses wherein the data associated with the aggregate locations of the plurality of individuals comprises a heat map generated based on the locations of the plurality of individuals in the real world (Fig. 6D and paragraph 245; wherein the heat map is the display of information about a location, a boss of the location or a mob (or group of players) with which a boss of a location is affiliated). 
Regarding claims 5 and 13, Mahajan discloses wherein the heat map includes a plurality of cells, each cell associated with a specific geographic location (Fig. 6D and paragraph 245; wherein the heat map is the display of information about a location, a boss of the location or a mob (or group of players) with which a boss of a location is affiliated). 
Regarding claims 6 and 14, Mahajan discloses wherein each cell in the heat map is associated with a value for a number of locations of individuals located within the specific geographic location corresponding to the cell (Fig. 6D and paragraph 245; wherein the heat map is the display of information about a location, a boss of the location or a mob (or group of players) with which a boss of a location is affiliated). 
Regarding claim 17, Mahajan discloses wherein the location data was further determined by the server based on aggregate location data derived from location data provided by multiple mobile devices (Figs. 1A, 6D and paragraphs 74 & 245), the location data provided by multiple mobile devices indicative of locations of a plurality of individuals in the real world (Figs. 2P, 2R, 2S, 6A-6K and paragraphs79-82, 203 & 205-206; describes high traffic area, such a location-based action of a first group of players having a level of influence, location-based action of a second group of players over the location as one example and wherein the virtual element/item can be any type of incentive awards/rewards that are described in the example). 
predicting, based on the location data, a player’s travel path in the virtual world; selecting a location in the virtual world on the player’s predicted travel path at which to add a new virtual element in the virtual world.
Kolo et al. (hereafter Kolo) teaches a system and method for incorporating geolocation information into an online game to enhance the enjoyment of the online game. Kolo teaches a collision detection in the physical environment that may cause a plyer’s avatar to not be able to pass through certain object and/or areas in the virtual environment that map to objects and/or areas that are not passable in the physical environment (Fig. 29 and paragraph 361). For example, the predicted path of the player (2905) can be seen in the physical environment (2902) with and X (2904) based on the geolocation of the user’s mobile device, corresponding to a player’s travel path in the virtual environment (2901) as represented with an X (2907). Physical objects (2903) in the physical environment such as a building or a fenced area may impede the ability for the player to travel. A virtual object (2906) may be placed in the virtual environment that corresponds to the blocking objects’ geolocation in the physical environment. The system allows the player to travel around objects, thus changing a player’s predicted travel path around the physical object (2909, 2910) and allow the player’s avatar in the virtual environment may be able to travel around the added new virtual element (2906) in the virtual world (Fig. 29 and paragraphs 361-364). By selecting a location in the virtual world on the player’s predicted travel path at which to add a new virtual element in the virtual world, one of ordinary skill in the art allow a system to detect potential collision and allow the player and the player’s avatar to travel around objects that block their path.
Regarding claim 8, Kolo teaches wherein the player's travel path is predicted further based on at least one of: current player location and direction, past location history of the player, aggregate movements of other players, and map data providing traversable paths (Fig. 29 and paragraphs 361-364). 

Kolo teaches a system and method for incorporating geolocation information into an online game to enhance the enjoyment of the online game. The geolocation of a player is communicated to the online game servers which modify the gaming environment of the player based on the player’s current geolocation. If the player changes geolocation, the online game may modify the player’s gaming experience as the player’s geolocation changes. Kolo further teaches predicting a player’s travel path in the virtual world based on the geographic location of the mobile device associated with the player and selecting a location in the virtual world in the player’ travel path as the location (Fig. 29 and paragraphs 361-364). By modifying the players gaming experience based on the geolocation of the player may receive additional health benefits when the payer is geolocated near a hospital or health food store and alternatively, a player may receive a strength bonus when located near a gym as an example (paragraphs 72-75). By predicting a plyer’ travel path in the virtual world based on geographic location of the mobile device associated with the player, one of ordinary skill in the art would provide an enhance gaming experience by modifying the player’s gaming experience as the player’s geolocation changes. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Mahajan to include predicting, based on the location data, a player’s travel path in the virtual world; selecting a location in the virtual world on the player’s predicted travel path at which to add a new virtual element in the virtual world as taught by Kolo to allow a system to detect potential collision and allow the player and the player’s avatar to travel around objects that block their path.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 8-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant arguments are drawn to the amended claims and are answered in the rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX P RADA whose telephone number is (571)272-4452.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 






/A.P.R./            Examiner, Art Unit 3715                                                                                                                                                                                            
/Jay Trent Liddle/            Primary Examiner, Art Unit 3715